PER CURIAM.
Appellants, creditors of appellee, filed a petition in which they sought to have the appellee adjudged bankrupt. The acts of bankruptcy charged were the transfers of portions of the bankrupt’s properly while it was insolvent, and within the four months period. It was not charged that the transfers were with intent to prefer the creditors to whom they were made, but the issue was not determined on that ground. There was reference to a master, who took the proof and reported his conclusions of fact and law. He recommended that the petition be dismissed, on the ground that the proof did not show that the bankrupt was insolvent at the time the transfers were made. The petitioning creditors filed exceptions to the report, which were overruled, the report confirmed, and the petition dismissed; from which the petitioning creditors .bring this appeal.
None of the testimony on which the master and the court acted is brought up. We have only the report of the master, exceptions thereto, the court’s order of confirmation and dismissal, and the pleadings. It is the contention of appellants that the master’s report shows insolvency. With this we cannot agree. The master in his report recites *570that witnesses whose credibility was not challenged testified that the real property owned by the bankrupt exceeded its indebtedness, stating the respective amounts of each. In addition to that, there was testimony that personal property belonging to the bankrupt was in excess of $13,000, that certain patent rights owned by the bankrupt were of value, tire amount thereof not being stated, and that the bankrupt held claims against individuals named in the report, aggregating a very large sum. The burden was on the petitioning creditors to establish that the bankrupt was insolvent at the time of the alleged transfers, and the master and the court found that the creditors had failed to establish that fact; and the assignments all go to that point. Clearly, we cannot say that there was error in that conclusion.
Affirmed.